816 So. 2d 822 (2002)
Traci Ann GROSVENOR, Appellant,
v.
STATE of Florida, Appellee.
No. 5D01-905.
District Court of Appeal of Florida, Fifth District.
May 17, 2002.
Robert S. Griscti, Gainesville, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Pamela J. Koller, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We affirm. See Siegel v. State, 586 So. 2d 1341, 1342 (Fla. 5th DCA 1991)(in order to maintain a claim of ineffective assistance with either a nolo contendere or guilty plea, a defendant must show that he had a viable defense); Diaz v. State, 534 So. 2d 817 (Fla. 3d DCA 1988). We certify conflict with Cousino v. State, 770 So. 2d 1258 (Fla. 4th DCA 2000) and Mason v. State, 742 So. 2d 370 (Fla. 1st DCA 1999), both of which held that it was not necessary to demonstrate a viable defense to obtain relief in these types of cases.
AFFIRMED.
THOMPSON, C.J., COBB and ORFINGER, R. B., JJ., concur.